Exhibit 10.1 CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE OF CLAIMS This Confidential Separation Agreement and Release of Claims (the “Agreement”) is entered into by and between Liquidmetal Technologies, Inc., a Delaware corporation (“Company”) and Ricardo Salas (“Executive”) as of August 21, 2015. Company and Executive are sometimes referred to herein individually as a “Party” and collectively as the “Parties”. RECITALS A. The Company and Executive have agreed that Executive’s employment with the Company will terminate as set forth herein. B.The Company has determined that it is in the best interests of the Company and its stockholders to enter into this Agreement to ensure a smooth transition of Executive’s duties and on-going projects. NOW, THEREFORE, in consideration of the foregoing facts and the promises, covenants and releases, representations and warranties contained in this Agreement, the Parties hereto agree as follows: 1.
